UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00042 DWS Portfolio Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 1/31 Date of reporting period: 1/31/2013 ITEM 1. REPORT TO STOCKHOLDERS JANUARY 31, 2013 Annual Report to Shareholders DWS Core Plus Income Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 34 Statement of Assets and Liabilities 36 Statement of Operations 37 Statement of Changes in Net Assets 38 Financial Highlights 43 Notes to Financial Statements 60 Report of Independent Registered Public Accounting Firm 61 Information About Your Fund's Expenses 62 Tax Information 63 Investment Management Agreement Approval 68 Summary of Management Fee Evaluation by Independent Fee Consultant 72 Board Members and Officers 77 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. For the annual period ended January 31, 2013, DWS Core Plus Income Fund returned 6.00%, compared with the fund's benchmark, the Barclays U.S. Aggregate Bond Index, which returned 2.59% for the period. The average return for the fund's peers in the Morningstar Intermediate-Term Bond Funds category was 5.11%. For much of the fiscal period ended January 31, 2013, investors sought alternatives to the very low yields available on U.S. Treasuries, leading spread sectors to outperform. This trend was interrupted at times as fixed-income markets reflected events in Europe and the stream of U.S. economic data. The potential impact on the global economy of slowing growth in China also emerged as a concern over the period ended January 31, 2013. Early in the period, the European sovereign debt crisis was front and center, with the viability of the euro called into question as borrowing costs rose for governments of larger economies such as Spain and Italy. Investment Strategy When seeking to maximize total return consistent with preservation of capital and prudent management, the fund invests mainly in U.S. denominated fixed-income securities including corporate bonds, U.S. government and agency bonds and mortgage- and asset-backed securities. The fund may also invest in foreign investment grade fixed-income securities, non-investment-grade (high yield or junk bonds) securities of U.S. and foreign issuers, including issuers in countries with new or emerging securities markets. To maintain liquidity, the fund may also invest in cash or money market instruments. As the period progressed, there continued to be daily headlines reflecting the ups and downs of the European debt crisis, however, the markets increasingly turned their focus to the U.S. housing and monetary policy fronts. On housing, data seemed to confirm that prices had finally reached bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the U.S. Federal Reserve Board (the Fed) would announce further bond purchases under quantitative easing. In early September 2012, the European Central Bank (ECB) announced plans to backstop the borrowing of struggling governments. This good news out of Europe was soon followed by the Fed's announcement of further bond purchases under quantitative easing, along with a commitment to keep the benchmark fed funds rate at near-zero levels through 2015. Housing optimism and the prospect of even more prolonged monetary support for the economy provided additional support to credit sectors. In the fourth quarter of 2012, U.S. fixed-income markets were focused primarily on the run-up to and aftermath of the presidential election, against a backdrop of wrangling over solutions to the country's budgetary dilemma. Despite the impending "fiscal cliff," markets seemed to anticipate a reasonable resolution and credit-sensitive sectors continued their trend of outperformance. The default budget cuts and tax increases for many but not all taxpayers were ultimately averted, and the launch of 2013 saw the release of data reflecting continued improvements in automobiles and housing. In addition, there were indications that growth in China would remain at levels sufficient to meaningfully bolster the global outlook. The Fed maintained the benchmark fed funds rate basically at zero throughout the 12 months ended January 31, 2013, as it sought to stimulate the economy. U.S. Treasury yields finished the 12-month period slightly higher, albeit while remaining at extraordinarily low levels. For the full period ended January 31, 2013, the two-year yield went from 0.22% to 0.27%, the five-year from 0.71% to 0.88%, the 10-year from 1.83% to 2.02% and the 30-year from 2.94% to 3.17%. Positive and Negative Contributors to Performance In an environment of narrowing credit spreads, the fund's significant weightings to credit-sensitive sectors boosted relative performance for the period. In particular, the fund increased its out-of-benchmark allocation to emerging-markets debt, which outperformed by a wide margin. In implementing the position in emerging markets, we have in many cases added investment-grade issues with higher yields than those carried by domestic corporate bonds rated below-investment-grade. We have rotated our emerging-markets exposure between sovereign and corporate debt as the yield spread between the sectors has varied. The fund also has had meaningful exposure to high-yield corporate bonds in the BB-quality range, which added to returns relative to the benchmark. The fund's allocation to investment-grade corporate bonds aided relative performance as well. In recent quarters, we shifted our emphasis within investment-grade to some of the more credit-sensitive sectors such as basic industry, energy and finance, and this has proved helpful to returns. While our underweight position in the mortgage-backed sector was generally positive for the fund, an increase in prepayment rates for some of our holdings within the sector had a negative impact on the fund's performance. "In an environment of narrowing credit spreads, the fund's significant weightings to credit-sensitive sectors boosted relative performance." Outlook and Positioning At the end of the period, the fund's largest allocation was a position of approximately 34% of assets in mortgage-backed securities (MBS), followed by 21% in investment-grade corporate bonds and 20% in U.S. Treasury and Agency securities. High-yield and emerging-markets debt were each 12% of assets. The MBS position includes contracts to purchase "to-be-announced" securities that have yet to be issued, a practice which enables the fund to maintain exposure to current-coupon MBS on an ongoing basis without having to sell other securities in the portfolio. Late in the period ended January 31, 2013, emerging markets and high-yield corporate debt prices softened on profit-taking by investors. This was spurred in part by an uptick in U.S. rates and concern that the Fed may view recent economic data as a reason to take its foot off the monetary policy pedal. However, at the moment we remain comfortable with our current overall emphasis on earning the higher yields available in credit sectors. The Fed has signaled that it is on hold at least through mid-2015, and more to the point, has clarified that employment will have to regain reasonable health before it begins to unwind its support. Given this outlook, as rates bumped up late in the period, we extended the fund's overall duration and interest rate sensitivity somewhat. Corporate fundamentals currently remain strong, as reflected in low leverage and significant cash on balance sheets. In addition, interest rates currently remain low and debt markets are liquid, easing corporate refinancing. That said, narrowed spreads for credit sectors, along with mixed economic data and political uncertainty in the United States, continue to warrant a degree of caution. We remain attracted to the incremental yield and diversification benefits offered by emerging-markets debt. In implementing that position, we have presently focused on less rate-sensitive, shorter-duration corporate issues. In all sectors, we focused on quality and liquidity as we select individual securities. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 19 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of U.S. Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2012. • Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the U.S. Army from 1988 to 1991. • Head of U.S. High Yield Bonds: New York. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Ohn Choe, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset & Wealth Management in 2005. • BSBA, Georgetown University. Terms to Know The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with an average maturity of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Intermediate-Term Bond Funds category represents funds that focus on corporate, government, foreign or other issues with an average duration of greater than or equal to 3.5 years but less than or equal to six years, or an average effective maturity of more than four years but less than 10 years. Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on the fund's total returns, unadjusted for sales charges, with distributions reinvested. If sales charges had been included, rankings may have been less favorable. Rankings of other classes may vary. For the 1-, 5- and 10-year periods ended January 31, 2013, DWS Core Plus Income Fund was ranked 372 out of 1163, 866 out of 877 and 595 out of 613 funds respectively. Spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. Spread sectors include all non-U.S. Treasury, investment-grade sectors including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities and commercial-mortgage-backed securities. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy, government or other securities are purchased from the market in an effort to increase monetary supply and to produce the desired effect of raising interest rates. Sovereign debt is debt that is issued by a national government. The federal funds rate is the interest rate, set by the U.S. Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means the fund holds a higher weighting. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary January 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.50% load) % % % Barclays U.S. Aggregate Bond Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Barclays U.S. Aggregate Bond Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Barclays U.S. Aggregate Bond Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/13 No Sales Charge % % % Barclays U.S. Aggregate Bond Index† % % % Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 1/31/13 No Sales Charge % % % Barclays U.S. Aggregate Bond Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 1.05%, 1.95%, 1.85%, 0.79% and 0.70% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended January 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Class A Class B Class C Class S Institutional Class Net Asset Value 1/31/13 $ 1/31/12 $ Distribution Information as of 1/31/13 Income Dividends, Twelve Months $ January Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended January 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.73%, 1.05%, 0.99%, 2.06% and 2.16% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. The current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on January 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.68%, 1.88%, 1.82%, 2.92% and 3.01% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of January 31, 2013 Principal Amount ($)(a) Value ($) Corporate Bonds 37.6% Consumer Discretionary 3.9% 313 Group, Inc., 144A, 6.375%, 12/1/2019 AMC Entertainment, Inc., 8.75%, 6/1/2019 BC Mountain LLC, 144A, 7.0%, 2/1/2021 (b) British Sky Broadcasting Group PLC, 144A, 3.125%, 11/26/2022 Caesar's Entertainment Operating Co., Inc., 8.5%, 2/15/2020 CCO Holdings LLC: 5.25%, 9/30/2022 6.5%, 4/30/2021 CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 Cequel Communications Holdings I LLC, 144A, 6.375%, 9/15/2020 Clear Channel Worldwide Holdings, Inc.: Series A, 144A, 6.5%, 11/15/2022 Series B, 144A, 6.5%, 11/15/2022 Series B, 7.625%, 3/15/2020 Cox Communications, Inc., 144A, 3.25%, 12/15/2022 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 DIRECTV Holdings LLC, 2.4%, 3/15/2017 DISH DBS Corp., 7.875%, 9/1/2019 Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 Hertz Corp., 6.75%, 4/15/2019 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Levi Strauss & Co., 7.625%, 5/15/2020 (c) Lowe's Companies, Inc., 1.625%, 4/15/2017 Macy's Retail Holdings, Inc., 3.875%, 1/15/2022 Mediacom Broadband LLC, 144A, 6.375%, 4/1/2023 Mediacom LLC, 9.125%, 8/15/2019 MGM Resorts International: 6.625%, 12/15/2021 144A, 6.75%, 10/1/2020 8.625%, 2/1/2019 (c) NBCUniversal Media LLC, 5.15%, 4/30/2020 Netflix, Inc., 144A, 5.375%, 2/1/2021 (b) Norcraft Companies LP, 10.5%, 12/15/2015 Penske Automotive Group, Inc., 144A, 5.75%, 10/1/2022 Petco Holdings, Inc., 144A, 8.5%, 10/15/2017 (PIK) Quebecor Media, Inc., 144A, 5.75%, 1/15/2023 Regal Entertainment Group, 5.75%, 2/1/2025 Servicios Corporativos Javer SAPI de CV, 144A, 9.875%, 4/6/2021 Sotheby's, 144A, 5.25%, 10/1/2022 Unitymedia Hessen GmbH & Co., KG, 144A, 7.5%, 3/15/2019 EUR Unitymedia KabelBW GmbH, 144A, 9.625%, 12/1/2019 EUR Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Consumer Staples 0.7% Anadolu Efes Biracilik Ve Malt Sanayii AS, 144A, 3.375%, 11/1/2022 Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 (b) ConAgra Foods, Inc., 3.25%, 9/15/2022 Del Monte Corp., 7.625%, 2/15/2019 JBS U.S.A. LLC, 144A, 8.25%, 2/1/2020 Minerva Luxembourg SA, 144A, 12.25%, 2/10/2022 (c) Pilgrim's Pride Corp., 7.875%, 12/15/2018 Smithfield Foods, Inc., 6.625%, 8/15/2022 Tops Holding Corp., 144A, 8.875%, 12/15/2017 Energy 3.9% Access Midstream Partners LP, 4.875%, 5/15/2023 BreitBurn Energy Partners LP, 144A, 7.875%, 4/15/2022 Cenovus Energy, Inc., 3.0%, 8/15/2022 Chaparral Energy, Inc., 144A, 7.625%, 11/15/2022 Continental Resources, Inc., 5.0%, 9/15/2022 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Denbury Resources, Inc., 4.625%, 7/15/2023 (b) Eagle Rock Energy Partners LP, 8.375%, 6/1/2019 Enterprise Products Operating LLC, 6.125%, 10/15/2039 EP Energy LLC, 7.75%, 9/1/2022 EPE Holdings LLC, 144A, 8.125%, 12/15/2017 (PIK) FMC Technologies, Inc., 3.45%, 10/1/2022 Halcon Resources Corp.: 144A, 8.875%, 5/15/2021 144A, 9.75%, 7/15/2020 IPIC GMTN Ltd., 144A, 5.5%, 3/1/2022 Kodiak Oil & Gas Corp., 144A, 5.5%, 1/15/2021 Linn Energy LLC, 144A, 6.25%, 11/1/2019 MarkWest Energy Partners LP, 5.5%, 2/15/2023 MEG Energy Corp., 144A, 6.375%, 1/30/2023 Midstates Petroleum Co., Inc., 144A, 10.75%, 10/1/2020 Oasis Petroleum, Inc., 6.5%, 11/1/2021 Offshore Group Investment Ltd., 144A, 7.5%, 11/1/2019 OGX Austria GmbH, 144A, 8.5%, 6/1/2018 ONEOK Partners LP, 6.15%, 10/1/2016 Petroleos de Venezuela SA: Series 2014, 4.9%, 10/28/2014 144A, 9.0%, 11/17/2021 Petroleos Mexicanos, 144A, 5.5%, 6/27/2044 Plains Exploration & Production Co.: 6.75%, 2/1/2022 6.875%, 2/15/2023 Quicksilver Resources, Inc., 11.75%, 1/1/2016 SandRidge Energy, Inc., 7.5%, 3/15/2021 Shelf Drilling Holdings Ltd., 144A, 8.625%, 11/1/2018 Swift Energy Co., 144A, 7.875%, 3/1/2022 Tesoro Corp.: 4.25%, 10/1/2017 5.375%, 10/1/2022 Transocean, Inc., 3.8%, 10/15/2022 Financials 15.6% Akbank TAS, 144A, 5.0%, 10/24/2022 Ally Financial, Inc., 6.25%, 12/1/2017 Alphabet Holding Co., Inc., 144A, 7.75%, 11/1/2017 (PIK) American International Group, Inc., 4.875%, 6/1/2022 American Tower Corp., (REIT), 3.5%, 1/31/2023 Anglo American Capital PLC, 144A, 4.125%, 9/27/2022 (c) Banco do Brasil SA, 144A, 6.25%, 12/29/2049 Bancolombia SA, 5.125%, 9/11/2022 Bangkok Bank PCL, 144A, 3.875%, 9/27/2022 Bank of America Corp., 3.3%, 1/11/2023 Barclays Bank PLC, 7.625%, 11/21/2022 (c) BBVA Bancomer SA: 144A, 6.5%, 3/10/2021 144A, 6.75%, 9/30/2022 (c) BNP Paribas SA, 2.375%, 9/14/2017 BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) Braskem America Finance Co., 144A, 7.125%, 7/22/2041 Caesar's Operating Escrow LLC, 144A, 9.0%, 2/15/2020 CIT Group, Inc., 4.25%, 8/15/2017 CNA Financial Corp., 5.75%, 8/15/2021 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.95%, 11/9/2022 Country Garden Holdings Co., Ltd., 144A, 7.5%, 1/10/2023 Development Bank of Kazakhstan JSC, Series 3, 6.5%, 6/3/2020 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 (c) Ford Motor Credit Co., LLC: 3.0%, 6/12/2017 4.25%, 9/20/2022 Fresenius Medical Care U.S. Finance II, Inc., 144A, 5.875%, 1/31/2022 General Electric Capital Corp.: 2.9%, 1/9/2017 3.1%, 1/9/2023 Grupo Aval Ltd., 144A, 4.75%, 9/26/2022 Hartford Financial Services Group, Inc., 6.0%, 1/15/2019 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 ING Bank NV, 144A, 2.0%, 9/25/2015 International Lease Finance Corp.: 6.25%, 5/15/2019 8.75%, 3/15/2017 Intesa Sanpaolo SpA, 3.875%, 1/16/2018 Itau Unibanco Holding SA: 144A, 5.5%, 8/6/2022 144A, 5.65%, 3/19/2022 (c) Jefferies Group, Inc., 5.125%, 1/20/2023 JPMorgan Chase & Co., 5.125%, 9/15/2014 KazMunaiGaz Finance Sub BV, Series 1, REG S, 8.375%, 7/2/2013 Level 3 Financing, Inc., 144A, 7.0%, 6/1/2020 Lukoil International Finance BV, 144A, 6.125%, 11/9/2020 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 Mizuho Corporate Bank Ltd., 144A, 2.95%, 10/17/2022 (c) Neuberger Berman Group LLC, 144A, 5.875%, 3/15/2022 Nielsen Finance LLC, 144A, 4.5%, 10/1/2020 Nordea Bank AB, 144A, 4.25%, 9/21/2022 Odebrecht Finance Ltd., 144A, 5.125%, 6/26/2022 PNC Bank NA, 6.875%, 4/1/2018 PPL Capital Funding, Inc., 3.5%, 12/1/2022 Qtel International Finance Ltd., 144A, 3.25%, 2/21/2023 (c) RBS Citizens Financial Group, Inc., 144A, 4.15%, 9/28/2022 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 7.125%, 4/15/2019 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sky Growth Acquisition Corp., 144A, 7.375%, 10/15/2020 SLM Corp., 5.5%, 1/25/2023 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Tronox Finance LLC, 144A, 6.375%, 8/15/2020 Turkiye Garanti Bankasi AS, 144A, 5.25%, 9/13/2022 (c) Turkiye Vakiflar Bankasi Tao, 144A, 6.0%, 11/1/2022 (c) UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 WMG Acquisition Corp., 144A, 6.0%, 1/15/2021 Xstrata Finance Canada Ltd., 144A, 4.0%, 10/25/2022 Health Care 2.1% Agilent Technologies, Inc., 3.2%, 10/1/2022 Amgen, Inc., 5.15%, 11/15/2041 Biomet, Inc.: 144A, 6.5%, 8/1/2020 144A, 6.5%, 10/1/2020 Community Health Systems, Inc., 7.125%, 7/15/2020 Gilead Sciences, Inc., 4.4%, 12/1/2021 HCA, Inc.: 6.5%, 2/15/2020 7.5%, 2/15/2022 IMS Health, Inc., 144A, 6.0%, 11/1/2020 Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 McKesson Corp., 4.75%, 3/1/2021 Mylan, Inc., 144A, 7.875%, 7/15/2020 Tenet Healthcare Corp.: 144A, 4.5%, 4/1/2021 (b) 6.25%, 11/1/2018 Zoetis, Inc., 144A, 3.25%, 2/1/2023 Industrials 1.8% Accuride Corp., 9.5%, 8/1/2018 ADT Corp., 144A, 3.5%, 7/15/2022 Air Lease Corp., 4.75%, 3/1/2020 (b) BE Aerospace, Inc., 6.875%, 10/1/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc., 144A, 5.75%, 3/15/2022 Clean Harbors, Inc., 144A, 5.125%, 6/1/2021 CSX Corp., 6.15%, 5/1/2037 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 FTI Consulting, Inc., 144A, 6.0%, 11/15/2022 GenCorp, Inc., 144A, 7.125%, 3/15/2021 Georgian Railway JSC, 144A, 7.75%, 7/11/2022 Huntington Ingalls Industries, Inc., 6.875%, 3/15/2018 Iron Mountain, Inc., 5.75%, 8/15/2024 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc., 8.125%, 9/15/2015 Navios Maritime Holdings, Inc., 8.875%, 11/1/2017 Owens Corning, Inc., 4.2%, 12/15/2022 Ply Gem Industries, Inc., 9.375%, 4/15/2017 TransDigm, Inc., 7.75%, 12/15/2018 United Rentals North America, Inc.: 5.75%, 7/15/2018 6.125%, 6/15/2023 7.625%, 4/15/2022 Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 Information Technology 1.7% Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 CDW LLC, 8.5%, 4/1/2019 CyrusOne LP, 144A, 6.375%, 11/15/2022 Equinix, Inc., 7.0%, 7/15/2021 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 11.25%, 1/15/2021 (b) Fiserv, Inc., 3.5%, 10/1/2022 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Hewlett-Packard Co., 3.3%, 12/9/2016 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 IAC/InterActiveCorp., 144A, 4.75%, 12/15/2022 Xerox Corp., 2.95%, 3/15/2017 Materials 2.7% Alpek SA de CV, 144A, 4.5%, 11/20/2022 ArcelorMittal, 6.125%, 6/1/2018 (c) Axiall Corp., 144A, 4.875%, 5/15/2023 (b) Cemex SAB de CV, 144A, 9.0%, 1/11/2018 Corp Nacional del Cobre de Chile, 144A, 3.0%, 7/17/2022 Dow Chemical Co., 5.25%, 11/15/2041 Eagle Spinco, Inc., 144A, 4.625%, 2/15/2021 Evraz Group SA, 144A, 7.4%, 4/24/2017 FMG Resources (August 2006) Pty Ltd., 144A, 6.0%, 4/1/2017 Freeport-McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022 Huntsman International LLC: 4.875%, 11/15/2020 8.625%, 3/15/2021 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Inmet Mining Corp.: 144A, 7.5%, 6/1/2021 144A, 8.75%, 6/1/2020 Novelis, Inc., 8.75%, 12/15/2020 Polymer Group, Inc., 7.75%, 2/1/2019 Samarco Mineracao SA, 144A, 4.125%, 11/1/2022 Southern Copper Corp., 5.25%, 11/8/2042 Unifrax I LLC, 144A, 7.5%, 2/15/2019 (b) Telecommunication Services 2.8% America Movil SAB de CV, Series 12, 6.45%, 12/5/2022 MXN CC Holdings GS V LLC, 144A, 3.849%, 4/15/2023 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 Cricket Communications, Inc., 7.75%, 10/15/2020 Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp.: 7.125%, 1/15/2023 8.5%, 4/15/2020 Intelsat Jackson Holdings SA, 7.5%, 4/1/2021 Intelsat Luxembourg SA, 11.25%, 2/4/2017 Level 3 Communications, Inc., 144A, 8.875%, 6/1/2019 MetroPCS Wireless, Inc., 6.625%, 11/15/2020 SBA Communications Corp., 144A, 5.625%, 10/1/2019 Sprint Nextel Corp.: 6.0%, 12/1/2016 8.375%, 8/15/2017 tw telecom Holdings, Inc., 5.375%, 10/1/2022 Windstream Corp.: 144A, 6.375%, 8/1/2023 7.5%, 6/1/2022 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 Utilities 2.4% AES Corp., 8.0%, 10/15/2017 American Electric Power Co., Inc., Series F, 2.95%, 12/15/2022 Calpine Corp., 144A, 7.5%, 2/15/2021 DTE Energy Co., 7.625%, 5/15/2014 Dubai Electricity & Water Authority: 144A, 7.375%, 10/21/2020 144A, 8.5%, 4/22/2015 Electricite de France SA, 144A, 5.25%, 1/29/2049 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 GDF Suez, 144A, 2.875%, 10/10/2022 Korea Gas Corp., 144A, 2.25%, 7/25/2017 Mexico Generadora de Energia S de rl, 144A, 5.5%, 12/6/2032 (c) NRG Energy, Inc., 8.25%, 9/1/2020 Total Corporate Bonds (Cost $109,626,529) Mortgage-Backed Securities Pass-Throughs 34.0% Federal Home Loan Mortgage Corp.: 3.5%, 4/1/2042 4.5%, 6/1/2041 Federal National Mortgage Association: 2.5%, 7/1/2027 (b) 2.638%**, 8/1/2037 3.0%, 8/1/2042 (b) 4.0%, 9/1/2040 4.5%, 5/1/2041 5.0%, 8/1/2020 5.5%, with various maturities from 12/1/2032 until 9/1/2036 6.0%, with various maturities from 9/1/2036 until 2/1/2037 6.5%, with various maturities from 9/1/2016 until 6/1/2017 8.0%, 9/1/2015 Government National Mortgage Association: 3.0%, with various maturities from 7/1/2042 until 8/1/2042 (b) 3.5%, 8/20/2042 Total Mortgage-Backed Securities Pass-Throughs (Cost $101,054,370) Asset-Backed 1.1% Credit Card Receivables 0.9% Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.956%**, 8/15/2018 Miscellaneous 0.2% ARES CLO Ltd., "D", Series 2012-3A, 144A, 4.958%**, 1/17/2024 Total Asset-Backed (Cost $3,217,703) Commercial Mortgage-Backed Securities 4.7% Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 2.506%**, 11/15/2015 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007- PW16, 5.717%**, 6/11/2040 Commercial Mortgage Trust, "A4", Series 2007-GG9, 5.444%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "C", Series 2012-HSBC, 144A, 4.021%, 7/5/2032 "A4", Series 2007-C1, 5.716%, 2/15/2051 "F", Series 2007-LD11, 5.812%**, 6/15/2049 "H", Series 2007-LD11, 144A, 5.812%**, 6/15/2049* "J", Series 2007-LD11, 144A, 5.812%**, 6/15/2049* "K", Series 2007-LD11, 144A, 5.812%**, 6/15/2049* LB-UBS Commercial Mortgage Trust, "A4", Series 2007-C6, 5.858%**, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.851%**, 6/12/2050 Total Commercial Mortgage-Backed Securities (Cost $19,408,950) Collateralized Mortgage Obligations 7.0% Credit Suisse First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Federal Home Loan Mortgage Corp.: "IK", Series 4048, Interest Only, 3.0%, 5/15/2027 "NI", Series 4020, Interest Only, 3.0%, 3/15/2027 "LI", Series 3838, Interest Only, 4.5%, 4/15/2022 Federal National Mortgage Association: ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 "SI", Series 2007-23, Interest Only, 6.566%***, 3/25/2037 Government National Mortgage Association: "AO", Series 2013-10, Principal Only, Zero Coupon, 1/20/2043 "FT", Series 2012-77, 1.205%**, 7/20/2039 "DI", Series 2012-102, Interest Only, 2.5%, 8/20/2027 "BL", Series 2013-19, 2.5%, 2/20/2043 "HX", Series 2012-91, 3.0%, 9/20/2040 "CI", Series 2010-145, Interest Only, 4.0%, 11/20/2035 "AI", Series 2011-94, Interest Only, 4.5%, 1/20/2039 "BP", Series 2011-35, 4.5%, 3/16/2041 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "EI", Series 2011-162, Interest Only, 4.5%, 5/20/2040 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "PD", Series 2011-25, 4.5%, 10/16/2039 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "JI", Series 2010-67, Interest Only, 5.0%, 10/20/2033 "IN", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IV", Series 2009-69, Interest Only, 5.5%, 8/20/2039 "IJ", Series 2009-75, Interest Only, 6.0%, 8/16/2039 Total Collateralized Mortgage Obligations (Cost $20,875,337) Government & Agency Obligations 22.8% Sovereign Bonds 3.0% Government of Ukraine, 144A, 6.58%, 11/21/2016 Republic of Croatia, REG S, 6.75%, 11/5/2019 Republic of Hungary, 7.625%, 3/29/2041 Republic of Panama: 5.2%, 1/30/2020 7.25%, 3/15/2015 Republic of Poland, 3.0%, 3/17/2023 Republic of South Africa, 5.5%, 3/9/2020 Republic of Turkey, 3.25%, 3/23/2023 Russian Federation, REG S, 5.0%, 4/29/2020 United Mexican States, 4.75%, 3/8/2044 Vnesheconombank, 144A, 6.025%, 7/5/2022 U.S. Government Sponsored Agency 0.9% Federal National Mortgage Association, 3.0%, 11/15/2027 U.S. Treasury Obligations 18.9% U.S. Treasury Bill, 0.13%****, 3/7/2013 (d) U.S. Treasury Bonds: 3.5%, 2/15/2039 3.75%, 8/15/2041 4.75%, 2/15/2037 U.S. Treasury Notes: 1.0%, 1/15/2014 1.0%, 8/31/2016 (c) 1.5%, 7/31/2016 1.625%, 11/15/2022 (c) Total Government & Agency Obligations (Cost $66,269,473) Loan Participations and Assignments 1.5% Sovereign Loans Gazprom Neft OAO, 144A, 4.375%, 9/19/2022 National JSC Naftogaz of Ukraine, 9.5%, 9/30/2014 OAO Novatek, 144A, 4.422%, 12/13/2022 (c) PKO Finance AB, 144A, 4.63%, 9/26/2022 Rosneft Oil Co., 144A, 4.199%, 3/6/2022 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Russian Railways, 5.739%, 4/3/2017 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Severstal OAO, 144A, 5.9%, 10/17/2022 VTB Bank OJSC: 144A, 6.0%, 4/12/2017 144A, 6.95%, 10/17/2022 Total Loan Participations and Assignments (Cost $4,287,590) Municipal Bonds and Notes 4.5% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority, Build America Bonds, Series B, 6.731%, 7/1/2043 Oklahoma, University Revenues, Health Science Center, Series B, 6.634%, 7/1/2024 Port Authority of New York & New Jersey, One Hundred Fiftieth Series: 4.5%, 9/15/2015 4.875%, 9/15/2017 Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013, INS: AGMC Total Municipal Bonds and Notes (Cost $11,787,360) Preferred Security 0.0% Financials Citigroup, Inc., Series A, 5.95%, 1/30/2023 (e) (Cost $85,000) Shares Value ($) Preferred Stock 0.0% Financials Ally Financial, Inc., 144A, 7.0% (Cost $14,531) 15 Securities Lending Collateral 11.8% Daily Assets Fund Institutional, 0.17% (f) (g) (Cost $35,511,170) Cash Equivalents 8.0% Central Cash Management Fund, 0.11% (f) (Cost $23,953,952) % of Net Assets Value ($) Total Investment Portfolio (Cost $396,091,965)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of January 31, 2013. *** These securities are shown at their current rate as of January 31, 2013. ****Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $396,684,696. At January 31, 2013, net unrealized appreciation for all securities based on tax cost was $2,272,086. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,852,400 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,580,314. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued or delayed delivery security included. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at January 31, 2013 amounted to $34,463,565, which is 11.5% of net assets. (d) At January 31, 2013, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) Date shown is call date; not a maturity date for the perpetual preferred securities. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGMC: Assured Guaranty Municipal Corp. CLO: Collateralized Loan Obligation INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of the income is paid-in-kind in the form of additional principal. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At January 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Canadian Government Bond CAD 3/19/2013 40 ) Federal Republic of Germany Euro-Bund EUR 3/7/2013 53 ) Ultra Long U.S. Treasury Bond USD 3/19/2013 51 ) United Kingdom Long Gilt Bond GBP 3/26/2013 23 ) Total unrealized depreciation ) At January 31, 2013, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year U.S. Treasury Note USD 3/19/2013 At January 31, 2013, open written options contracts were as follows: Options on Exchange-Traded Futures Contracts Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (h) Put Options 10 Year U.S. Treasury Note 50 2/22/2013 ) (h) Unrealized depreciation on written options on exchange-traded futures contracts at January 31, 2013 was $7,141. At January 31, 2013, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount (i) ($) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (j) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 9/20/2012 12/20/2017 1 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) 9/20/2012 12/20/2017 2 % Kingdom of Spain, 5.5%, 7/30/2017, BBB- ) ) 9/20/2012 12/20/2017 3 % General Motors Co., 3.3%, 12/20/2017, BB+ Total unrealized appreciation (i) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (j) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At January 31, 2013, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 7/16/2013 7/16/2014 2 Floating — LIBOR Fixed — 0.515% — 7/16/2013 7/16/2018 2 Fixed — 1.148% Floating — LIBOR — 7/16/2013 7/16/2023 2 Fixed — 1.858% Floating — LIBOR — 7/16/2013 7/16/2033 2 Floating — LIBOR Fixed — 2.322% ) — ) 7/16/2013 7/16/2043 2 Fixed — 2.424% Floating — LIBOR — Total net unrealized appreciation Counterparties: 1 BNP Paribas 2 Citigroup, Inc. 3 UBS AG LIBOR: London Interbank Offered Rate As of January 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR CHF 2/28/2013 JPMorgan Chase Securities, Inc. USD CHF 2/28/2013 26 Nomura International PLC AUD EUR 2/28/2013 Barclays Bank PLC JPY EUR 2/8/2013 JPMorgan Chase Securities, Inc. USD EUR 2/22/2013 Nomura International PLC USD MXN 2/5/2013 JPMorgan Chase Securities, Inc. USD NZD 2/19/2013 BNP Paribas USD SEK 2/28/2013 Nomura International PLC JPY USD 2/7/2013 BNP Paribas JPY USD 2/22/2013 BNP Paribas JPY USD 2/22/2013 Nomura International PLC JPY USD 2/22/2013 Barclays Bank PLC MXN USD 2/5/2013 JPMorgan Chase Securities, Inc. NZD USD 2/19/2013 Nomura International PLC NZD USD 2/19/2013 BNP Paribas Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD MXN 2/5/2013 ) Barclays Bank PLC USD ZAR 2/7/2013 ) Barclays Bank PLC USD JPY 2/7/2013 ) Barclays Bank PLC ZAR USD 2/7/2013 ) JPMorgan Chase Securities, Inc. EUR JPY 2/8/2013 ) Barclays Bank PLC USD JPY 2/8/2013 ) Nomura International PLC EUR USD 2/22/2013 ) Nomura International PLC EUR USD 2/25/2013 ) JPMorgan Chase Securities, Inc. CHF EUR 2/28/2013 ) Nomura International PLC Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts, forward foreign currency exchange contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (k) Corporate Bonds $
